



Exhibit 10.1
AMENDMENT NO. 1
TO FINANCING AGREEMENT
AMENDMENT NO. 1 TO FINANCING AGREEMENT, dated as of March 14, 2017 (this
"Amendment"), to the Financing Agreement, dated as of February 26, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among Avid Technology, Inc., a Delaware
corporation (the "Parent" or the "Borrower"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with each other
Person that executes a joinder agreement and becomes a "Guarantor" thereunder or
otherwise guaranties all or any part of the Obligations (as defined therein),
each a "Guarantor" and, collectively, the "Guarantors"), the lenders from time
to time party thereto (each a "Lender" and, collectively, the "Lenders"),
Cerberus Business Finance, LLC, a Delaware limited liability company ("CBF"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and CBF, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and
WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.


2. Amendments.


(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:


(i)""Amendment No. 1" means Amendment No. 1 to Financing Agreement, dated as of
March 14, 2017, by and among the Loan Parties, the Agents and the Lenders."


(ii)""Amendment No. 1 Effective Date" has the meaning set forth in Amendment No.
1."


(b) Existing Definitions. The following definitions in Section 1.01 of the
Financing Agreement are hereby amended as follows:


(i)The definition of "Applicable Margin" is hereby amended and restated in its
entirety to read as follows:







--------------------------------------------------------------------------------





""Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 6.25%, (b)
any LIBOR Rate Loan or any portion thereof, 7.25% and (c) the Unused Line Fee,
0.5%."
(ii)The definition of "Consolidated EBITDA" is hereby amended by amending and
restating clause (b)(x) therein in its entirety to read as follows:


"(x)    one-time charges incurred after February 26, 2016 in connection with
restructuring activities and other non-recurring costs identified on Schedule
1.01(C) in an aggregate amount not to exceed $38,000,000 in the aggregate
through December 31, 2018,".
(c) Section 7.03 (Financial Covenants; Leverage Ratio). Section 7.03 of the
Financing Agreement is hereby amended by amending and restating each Leverage
Ratio level beginning with the fiscal quarter ending March 31, 2017 as follows:


"Fiscal Quarter End
Leverage Ratio
March 31, 2017
3.50:1.00
June 30, 2017
4.20:1.00
September 30, 2017
4.75:1.00
December 31, 2017
4.80:1.00
March 31, 2018
4.40:1.00
June 30, 2018
4.40:1.00
September 30, 2018
4.40:1.00
December 31, 2018
4.40:1.00
March 31, 2019
4.40:1.00
June 30, 2019
3.50:1.00
September 30, 2019
3.50:1.00
December 31, 2019
3.50:1.00
March 31, 2020
3.50:1.00
June 30, 2020
3.00:1.00
September 30, 2020
2.50:1.00
December 31, 2020
2.50:1.00"



(d) Representations and Warranties. Each representation and warranty set forth
in Article VI of the Financing Agreement and each other Loan Document providing
that such representations and warranties are made "as of the Effective Date" or
like language is hereby amended to provide that such representations and
warranties are true, correct and complete "as of the Amendment No. 1 Effective
Date" except as set forth on the disclosure schedules delivered to the Agents on
the date hereof and annexed hereto as Exhibit A (in respect of schedules to the
Financing Agreement) and Exhibit B (in respect of schedules to the Security
Agreement), which disclosure schedules shall amend and restate the corresponding
schedules to the Financing Agreement and the Security Agreement, in each case as
in effect prior to the date hereof.


3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:


(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of the
Loan Parties to any Agent or any Lender pursuant to the





--------------------------------------------------------------------------------





Financing Agreement or any other Loan Document on or immediately prior to the
Amendment Effective Date are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), and no Default or Event of Default has occurred and is continuing
as of the Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.


(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.


(c) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment and each other Loan Document to which it is or will be a party, and
the performance by it of the Financing Agreement, as amended hereby, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable Requirement of
Law or (C) any Material Contract binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except, in the case of clauses (ii)(B), (ii)(C) and (iv),
to the extent where such contravention, default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal could not reasonably be
expected to have a Material Adverse Effect.


(d) Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and by principles of equity.


(e) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.


4. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment No. 1 Effective
Date"):





--------------------------------------------------------------------------------





(a) Representations and Warranties. The representations and warranties contained
in this Amendment and in Article VI of the Financing Agreement and in each other
Loan Document shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Amendment No. 1 Effective Date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).
(b) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Amendment No. 1 Effective Date or result from
this Amendment becoming effective in accordance with its terms.


(c) Delivery of Documents. The Collateral Agent shall have received on or before
the Amendment No. 1 Effective Date this Amendment, duly executed by the Loan
Parties and each Agent.


(d) Material Adverse Effect. The Agents shall have determined, in their
reasonable judgment, that no event or development shall have occurred since
December 31, 2015, which could reasonably be expected to have a Material Adverse
Effect.


(e) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Agents and the Lenders, a
perfected, first priority Lien on and security interest in all of the
Collateral, subject only to Permitted Liens, to the extent such Liens and
security interests are required pursuant to the Loan Documents to be granted or
perfected on or before the Amendment No. 1 Effective Date.


(f) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with any Loan Document or the
transactions contemplated thereby or the conduct of the Loan Parties' business
shall have been obtained or made and shall be in full force and effect. There
shall exist no claim, action, suit, investigation, litigation or proceeding
(including, without limitation, shareholder or derivative litigation) pending
or, to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority which (i) relates to the Loan Documents or
the transactions contemplated thereby or (ii) could reasonably be expected to
have a Material Adverse Effect.


The Agents (on behalf of the Required Lenders) agree that their execution of
this Amendment shall mean that the conditions to effectiveness set forth in
Sections 4(c), (d) and (e) have been satisfied and represent that the Required
Lenders have consented to this Amendment.
5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Amendment No. 1 Effective Date, all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by





--------------------------------------------------------------------------------





this Amendment, and (c) confirms and agrees that, to the extent that any such
Loan Document purports to assign or pledge to the Collateral Agent, for the
benefit of the Agents and the Lenders, or to grant to the Collateral Agent, for
the benefit of the Agents and the Lenders, a security interest in or Lien on any
Collateral as security for the Obligations of the Loan Parties from time to time
existing in respect of the Financing Agreement (as amended hereby) and the other
Loan Documents, such pledge, assignment and/or grant of the security interest or
Lien is hereby ratified and confirmed in all respects. This Amendment does not
and shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties'
obligations to repay the Loans in accordance with the terms of Financing
Agreement or the obligations of the Loan Parties under any Loan Document to
which they are a party, all of which obligations shall remain in full force and
effect. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Agent or any Lender under the Financing Agreement or any
other Loan Document nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.


6. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.


7. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.


8. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the "Released Parties"),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Amendment No. 1 Effective Date directly
arising out of, connected with or related to this Amendment, the Financing
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Loan Party, or the making of any Loans or other advances, or the management
of such Loans or other advances or the Collateral. Each Loan Party represents
and warrants that it has no knowledge of any claim by any Releasor against any
Released Party or of any facts or acts or omissions of any Released Party which
on the date hereof would be the basis of a claim by any Releasor against any
Released Party which would not be released hereby.





--------------------------------------------------------------------------------





9. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.


10. Fees and Expenses. The Borrower shall promptly pay all fees, costs and
expenses of the Agents and the Lenders in respect of this Amendment in
accordance with Section 12.04 of the Financing Agreement.


11. Acknowledgment. The Agents and the Lenders acknowledge and agree that the
Loan Parties are not required to apply the proceeds of the sale of any Qualified
Equity Interests (which include the shares of common stock of the Parent) to
prepay the Loans.


12. Miscellaneous.


(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.


(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.


(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any material respect (or in any
respect if such representation or warranty is qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof) when made or
deemed made.


(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]





























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
 
BORROWER:


AVID TECHNOLOGY, INC.
 
 
 
By:
/s/ Brian E. Agle


 
 
Name: Brian E. Agle
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
 
GUARANTOR:


AVID TECHNOLOGY WORLDWIDE, INC.
 
 
 
By:
/s/ Brian E. Agle


 
 
Name: Brian E. Agle
 
 
Title: President








































































--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
CERBERUS BUSINESS FINANCE, LLC
 
 
 
By:
/s/ Daniel Wolf


 
 
Name: Daniel Wolf
 
 
Title: Chief Executive Officer








































































































--------------------------------------------------------------------------------







EXHIBIT A
Financing Agreement Schedules













































































































--------------------------------------------------------------------------------







EXHIBIT B
Security Agreement Schedules





